Citation Nr: 1631649	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right shoulder degenerative joint disease with numbness prior to January 2, 2013.

2.  Entitlement to a disability rating in excess of 30 percent for right shoulder degenerative joint disease with numbness from January 2, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By a November 2009 rating decision, the RO increased the Veteran's service-connected shoulder disability to 20 percent, effective August 26, 2009.  In a January 2014 rating decision, the RO increased the Veteran's shoulder disability rating to 30 percent, effective January 2, 2013.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of that hearing is associated with the claims file.  

The appeal initially included the issue of whether new and material evidence to reopen a claim for service connection for bilateral hearing loss.  The Board remanded that issue in August 2012 for the purpose of providing the Veteran with a Statement of the Case (SOC) on that issue.  A SOC was provided in December 2012.  There was no perfect appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of an increased rating for right shoulder disability was remanded by the Board in August 2012.  The RO was directed to obtain additional treatment records and schedule the Veteran for an examination to determine the current severity of his service-connected right shoulder degenerative joint disease with numbness.  The examiner was to indicate any neurological manifestations and determine whether his recent diagnosis of a right shoulder rotator cuff tear is related to his degenerative joint disease.  

Unfortunately, there is no indication that the January 2013 examiner reviewed neurological symptomatology with the Veteran.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Reference was also made to the Veteran experiencing some weakness of the right shoulder but the examiner failed to identify the effected muscle group and the severity of the muscle injury, if any.  The examination also felt short of the requirement outlined in 38 C.F.R. § 4.59, which was recently highlighted in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Finally, both the January 2013 VA examination report and December 2013 opinion indicate that a torn rotator cuff is not related to any in-service right shoulder laceration, but fail to note whether it is related to the resulting service-connected degenerative joint disease.  Indeed, the January 2013 examiner noted that a "clinical correlation is needed" regarding the location of the Veteran's right humeral head and a potential rotator cuff tear, indicating they could be separate disabilities but not clear as to whether either is related to the Veteran's degenerative joint disease.  

The RO should schedule an additional examination to address these issues.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain all outstanding treatment records regarding the Veteran's service-connected right shoulder degenerative joint disease with numbness.

2. Then, schedule the Veteran for an appropriate examination to evaluate the current severity of his service-connected right shoulder degenerative joint disease with numbness.  The examiner should specifically:

a. Conduct testing that addresses active and passive ranges of motion of the right shoulder, and that fully considers the Veteran's complaints of functional loss and pain on motion.
  
b. Determine whether the Veteran suffers any neurological residuals as a result of his service-connected disability and, if so, the severity of these residuals.  

c. Identify the muscle group(s) effected by his service connected disability, if any, and the level of disability (slight, moderate, moderately severe, or severe).  

d. Render an opinion as to whether the Veteran's currently diagnosed right shoulder rotator cuff tear is related to his service-connected degenerative joint disease.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given an opportunity to respond, the claim should be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




